                                                                               Case 3:18-cv-06721-JCS Document 56 Filed 05/31/19 Page 1 of 10


                                                                   1   Mark I. Schickman (CSB #62653)
                                                                       Cathleen S. Yonahara (CSB #203802)
                                                                   2   FREELAND COOPER & FOREMAN LLP
                                                                       150 Spear Street, Suite 1800
                                                                   3   San Francisco, California 94105
                                                                       Telephone: (415) 541-0200
                                                                   4   Facsimile: (415) 495-4332
                                                                       Email: schickman@freelandlaw.com
                                                                   5          yonahara@freelandlaw.com
                                                                   6   THEODORE J, BIELEN, JR.(CSB #56395)
                                                                       BIELEN & LAMPE
                                                                   7   1390 Willow Pass Road, Ste. 1020
                                                                       Concord, CA 94520
                                                                   8   Telephone: (925) 288-9720
                                                                       Facsimilia: (925) 288-9731
                                                                   9   Email: bielenlt@yahoo.com
                                                                  10   Attorneys for Defendant
                                                                       O'Keeffe's, Inc. d/b/a Safti First
                                                                  11
FREELAND COOPER & FOREMAN LLP




                                                                  12                                     UNITED STATES DISTRICT COURT
                                                                  13                                NORTHERN DISTRICT OF CALIFORNIA
                                San Francisco, California 94105
                                 150 Spear Street, Suite 1800




                                                                  14
                                                                       ELY HOLDINGS LIMITED, a United                   )   CASE NO. 18-CV-06721-JCS
                                                                  15   Kingdom company, and GREENLITE GLASS             )
                                                                       SYSTEMS INC., a Canadian company,                )   DEFENDANT O'KEEFE'S, INC. d/b/a
                                                                  16                                                    )   SAFTI FIRST'S ANSWER TO FIRST
                                                                                           Plaintiffs,                  )   AMENDED COMPLAINT; AND
                                                                  17                                                    )   AMENDED COUNTERCLAIM
                                                                          v.                                            )
                                                                  18                                                    )
                                                                       O’KEEFFE’S, INC. d/b/a SAFTI FIRST, a            )
                                                                  19   California corporation,                          )
                                                                                                                        )
                                                                  20                  Defendant.                        )
                                                                       ______________________________________           )
                                                                  21

                                                                  22            Comes now Defendant O’Keeffe’s, Inc. dba Safti First ("Defendant," "O'Keeffe's," and/or
                                                                  23   "Safti") and responds to the First Amended Complaint (“Complaint”) of Plaintiffs Ely Holdings
                                                                  24   Limited and Greenlite Glass Systems, Inc.'s ("Plaintiffs") Complaint for Patent Infringement as
                                                                  25   follows:
                                                                  26                                              THE PARTIES
                                                                  27            1.     Defendant is without knowledge or information sufficient to form a belief as to the
                                                                  28   truth of the allegations contained in Paragraph 1 of the Complaint, and on that basis denies the
                                                                       DEFENDANT O'KEEFE'S, INC. d/b/a SAFTI FIRST'S ANSWER TO FIRST AMENDED COMPLAINT; AND
                                                                       AMENDED COUNTERCLAIM                                                             - 1-

                                                                       {00306405}
                                                                              Case 3:18-cv-06721-JCS Document 56 Filed 05/31/19 Page 2 of 10


                                                                   1   allegations.
                                                                   2            2.     Defendant is without knowledge or information sufficient to form a belief as to the
                                                                   3     truth of the allegations contained in Paragraph 2 of the Complaint, and on that basis denies the
                                                                   4     allegations
                                                                   5            3.     Defendant admits the allegations of Paragraph 3.
                                                                   6            4.     Defendant denies the allegations of Paragraph 4.
                                                                   7            5.     Defendant admits only that Plaintiff purports to bring this action under the patent laws of
                                                                   8   the United States and alleges that subject matter jurisdiction exists under 28 U.S.C. §1331 and 1338(a).
                                                                   9   Defendant otherwise denies the allegations contained in Paragraph 5 of the Complaint.
                                                                  10            6.     Defendant admits O'Keeffe's is incorporated in the State of California and may be served
                                                                  11   at a place of business at 100 N. Hill Drive, Suite 12, Brisbane, CA 94005, but otherwise denies the
FREELAND COOPER & FOREMAN LLP




                                                                  12   allegations contained in Paragraph 6 of the Complaint and for the purposes of this action does not
                                                                  13   challenge the personal jurisdiction of this court.
                                San Francisco, California 94105
                                 150 Spear Street, Suite 1800




                                                                  14            7.     Defendant admits the allegations of paragraph 7 of the Complaint.
                                                                  15            8.     Paragraph 7 of the Complaint relates to assignment of this action on a district wide basis.
                                                                  16            9.     Defendant admits the '475 Patent issued from the United States Patent & Trademark Office
                                                                  17   ("PTO") in 2001 for a Fire Rated Glass Flooring, naming Michael Scott Rae as inventor, but otherwise
                                                                  18   denies the allegations contained in Paragraph 9 of the Complaint.
                                                                  19            10.    Defendant admits that the '475 Patent discloses information and claims certain features
                                                                  20   concerning Fire Rated Glass Flooring as delineated in the copy of U.S. Patent 7,694,475 B2 attached
                                                                  21   the Complaint, but otherwise denies the allegations in Paragraph 10 of the Complaint.
                                                                  22            11.    Defendant is without knowledge or information sufficient to form a belief as to the truth
                                                                  23   of the allegation concerning an Assignment contained in Paragraph 10 of the Complaint and on that
                                                                  24   basis denies such allegations. Defendant further denies the remaining allegations of Paragraph 11.
                                                                  25            12.    Defendant denies the allegations of paragraph 12.
                                                                  26            13.    Defendant lacks sufficient information or belief to respond, and so denies the allegations
                                                                  27   of paragraph 13.
                                                                  28            14.    Defendant admits on or before October 9, 2014, O’Keeffe’s manufactured, offered for
                                                                       DEFENDANT O'KEEFE'S, INC. d/b/a SAFTI FIRST'S ANSWER TO FIRST AMENDED COMPLAINT; AND
                                                                       AMENDED COUNTERCLAIM                                                             - 2-

                                                                       {00306405}
                                                                              Case 3:18-cv-06721-JCS Document 56 Filed 05/31/19 Page 3 of 10


                                                                   1   sale and/or sold fire rated glass flooring under the name “GPX FireFloor System” as described on the
                                                                   2   pages of O’Keeffe’s safti.com website, and beyond that denies the allegations of paragraph 14.
                                                                   3            15.   Defendant admits the allegations of Paragraph 15.
                                                                   4            16.   Defendant admits receiving a letter from counsel for Ely and that a copy of such letter is
                                                                   5   attached to the Complaint as Exhibit 3, but denies any other allegations contained in Paragraph 16 of the
                                                                   6   Complaint.
                                                                   7            17.   Defendant admits the allegation of Paragraph 17.
                                                                   8            18.   Defendant denies the allegations of paragraph 18.
                                                                   9            19.   Defendant repeats, realleges, and incorporates by reference each and every response to
                                                                  10   Paragraphs 1-18 above as if fully set forth herein.
                                                                  11            20.   Defendant denies the allegations of paragraph 20.
FREELAND COOPER & FOREMAN LLP




                                                                  12            21.   Defendant denies the allegations of paragraph 21.
                                                                  13            22.   Defendant denies the allegations of paragraph 22.
                                San Francisco, California 94105
                                 150 Spear Street, Suite 1800




                                                                  14            23.   Defendant denies the allegations of paragraph 23.
                                                                  15            24.   Defendant denies the allegations of paragraph 24.
                                                                  16            25.   Defendant denies the allegations of paragraph 25.
                                                                  17            26.   Defendant repeats, realleges, and incorporates by reference each and every response to
                                                                  18   Paragraphs 1-25 above as if fully set forth herein.
                                                                  19            27.   Defendant denies the allegations of paragraph 27.
                                                                  20            28.   Defendant denies the allegations of paragraph 28.
                                                                  21            29.   Defendant denies the allegations of paragraph 29.
                                                                  22            30.   Defendant denies the allegations of paragraph 30.
                                                                  23            31.   Defendant denies the allegations of paragraph 31.
                                                                  24            32.   Defendant denies the allegations of paragraph 32.
                                                                  25            33.   Defendant denies the allegations of paragraph 33.
                                                                  26            34.   Defendant denies the allegations of paragraph 34.
                                                                  27    ///
                                                                  28    ///
                                                                       DEFENDANT O'KEEFE'S, INC. d/b/a SAFTI FIRST'S ANSWER TO FIRST AMENDED COMPLAINT; AND
                                                                       AMENDED COUNTERCLAIM                                                             - 3-

                                                                       {00306405}
                                                                              Case 3:18-cv-06721-JCS Document 56 Filed 05/31/19 Page 4 of 10


                                                                   1                                              AFFIRMATIVE DEFENSES
                                                                   2            Defendant pleads the following defenses in response to Plaintiffs’ allegations, undertaking the
                                                                   3   burden of proof only as to those defenses deemed affirmative defenses by law, regardless of how such
                                                                   4   defenses are denominated herein. In addition to the defenses described below, Defendant specifically
                                                                   5   reserves all rights to allege additional defenses.
                                                                   6                                                     FIRST DEFENSE
                                                                   7            1.      Plaintiffs have failed to state a claim for which relief may be granted.
                                                                   8                                                    SECOND DEFENSE
                                                                   9            2.      Defendant is not infringing and has not infringed, either directly, contributorily, or by
                                                                  10   inducement, any valid and enforceable claim of U.S. Patent No. 7,694,475 B2, literally or under the
                                                                  11   doctrine of equivalents.
FREELAND COOPER & FOREMAN LLP




                                                                  12                                                     THIRD DEFENSE
                                                                  13            3.      U.S. Patent No. 7,694,475 B2 is invalid under one or more of the provisions of Title 35 of the United
                                San Francisco, California 94105
                                 150 Spear Street, Suite 1800




                                                                  14    States Code, including without limitation §§ 102, 103, and/or 112.
                                                                  15                                                     FOURTH DEFENSE
                                                                  16            4.      Plaintiffs have not alleged any specific damages arising from the alleged infringement of
                                                                  17   any of U.S. Patent No. 7,694,475 B2, and in any event, are not otherwise entitled to any monetary
                                                                  18   award, including any purported actual damages, treble damages, purported lost profits, its attorneys'
                                                                  19   fees, or its costs.
                                                                  20                                                     FIFTH DEFENSE
                                                                  21            5.      Plaintiffs have not alleged specific irreparable harm arising from the alleged
                                                                  22    infringement of U.S. Patent No. 7,694,475, and in any event, are not otherwise entitled to any
                                                                  23    injunctive relief.
                                                                  24                                 RESERVATION OF ADDITIONAL DEFENSES
                                                                  25            6.      Defendant reserves all additional defenses under the Federal Rules of Civil Procedure,
                                                                  26   the patent laws of the United States, and any other legal and equitable defenses that may exist now or
                                                                  27   be available in the future.
                                                                  28    ///
                                                                       DEFENDANT O'KEEFE'S, INC. d/b/a SAFTI FIRST'S ANSWER TO FIRST AMENDED COMPLAINT; AND
                                                                       AMENDED COUNTERCLAIM                                                             - 4-

                                                                       {00306405}
                                                                              Case 3:18-cv-06721-JCS Document 56 Filed 05/31/19 Page 5 of 10


                                                                   1                                         AMENDED COUNTERCLAIMS
                                                                   2            Defendant/Counter-Claimant - Plaintiff O'Keeffe's, Inc. d/b/a Safti First ("Counter-Claimant,"
                                                                   3   "O'Keeffe's," "Safti," or "Defendant") through its undersigned attorneys, or on its own behalf, hereby
                                                                   4   asserts the following amended counterclaims against Plaintiffs Ely Holdings Limited and Greenlite Glass
                                                                   5   Systems, Inc. ("Plaintiffs"):
                                                                   6                                                        PARTIES
                                                                   7            1.     O'Keeffe's, Inc. is a corporation organized under the laws of the State of California, with a principal
                                                                   8   place of business located at 100 N. Hill Drive, Suite 12, Brisbane, CA 94005.
                                                                   9            2.     Ely Holdings Limited alleges and avers to be a company organized under the laws of
                                                                  10   England and Wales with its principal place of business at 103A High Street, Lees, Oldham, England,
                                                                  11   United Kingdom OL4 4LY. Greenlite Glass Systems, Inc.(Greenlite) alleges and avers itself to be
FREELAND COOPER & FOREMAN LLP




                                                                  12   organized and existing under the laws of the Province of British Columbia, Canada, and Ely’s
                                                                  13   exclusive licensee under the ‘475 Patent.
                                San Francisco, California 94105
                                 150 Spear Street, Suite 1800




                                                                  14                                              JURISDICTION AND VENUE
                                                                  15            3.     This Court has subject matter jurisdiction over these counterclaims pursuant to 28 U.S.C.
                                                                  16   §§ 1331, 1338, 1367 and 2201.
                                                                  17            4.     By filing their Complaint, Plaintiff has consented to the personal jurisdiction of this
                                                                  18   Court.
                                                                  19            5.     Venue is proper in this District under 28 U.S.C. §§ 1391(b) and 1400.
                                                                  20            6.     An actual controversy exists between Defendant and Plaintiffs regarding infringement,
                                                                  21   validity, and unenforceability of the United States Patent 7,694,475 B2 within the meaning of the
                                                                  22   Declaratory Judgement Act, 28 U.S.C. § 2201 et seq.
                                                                  23                   COUNT I: DECLARATORY JUDGEMENT OF NON-INFRINGEMENT
                                                                  24                                           OF U.S. PATENT NO. 7,694,475 B2
                                                                  25            7.     Defendant repeats Counterclaim Paragraphs 1-6 as if fully set forth herein.
                                                                  26            8.     United States Patent No. 7,694,475 B2 ("the '475 Patent"), entitled "FIRE-RATED
                                                                  27   GLASS FLOORING", was issued by the United States Patent and Trademark Office ("USPTO) on 13
                                                                  28   April 2010. Plaintiffs claim to be the lawful assignee of all right, title, and interest in and to the '475
                                                                       DEFENDANT O'KEEFE'S, INC. d/b/a SAFTI FIRST'S ANSWER TO FIRST AMENDED COMPLAINT; AND
                                                                       AMENDED COUNTERCLAIM                                                             - 5-

                                                                       {00306405}
                                                                              Case 3:18-cv-06721-JCS Document 56 Filed 05/31/19 Page 6 of 10


                                                                   1   Patent.
                                                                   2            9.     Defendant has not directly infringed, indirectly infringed, contributed to the
                                                                   3   infringement of, or induced infringement of any valid and enforceable claim of the '475 Patent either
                                                                   4   literally or under the doctrine of equivalents.
                                                                   5           COUNT II: DECLARATORY JUDGEMENT OF INVALIDITY OF U.S. PATENT
                                                                   6                                                NO. 7,694,475 B2
                                                                   7            10.    Defendant repeats Counterclaim Paragraphs 1-9 as if fully set forth herein
                                                                   8            11.    The '475 Patent is invalid for failing to satisfy the conditions of patentability set forth in
                                                                   9   the patent laws of the United States, namely 35 U.S.C. §102, in that the asserted claims 1, 5-8, 13, 16, 24-
                                                                  10   26, and 28 of the '475 Patent are anticipated by the prior art disclosed in the '475 Patent.
                                                                  11            12.    The '475 Patent is invalid for failing to satisfy the conditions of patentability set forth in
FREELAND COOPER & FOREMAN LLP




                                                                  12   the patent laws of the United States, namely 35 U.S.C. §102, in that the asserted claims 1, 6, 8, 11, 12,
                                                                  13   25, 26, and 28 of the '475 Patent are anticipated by the prior art French Patent 2,723,123 .
                                San Francisco, California 94105
                                 150 Spear Street, Suite 1800




                                                                  14            13.    The '475 Patent is invalid for failing to satisfy the conditions of patentability set forth in
                                                                  15   the Patent Laws of the United States, namely 35 U.S.C. §103, in that asserted claims 2, 5, 11-16, and
                                                                  16   21 of the '475 Patent are obvious from U.S. Patent 5,027,567 U.S. Patent 5,910,620, French Patent
                                                                  17   2,723,123, U.S. Patent 5,437,129, and the prior art disclosed in U.S. Patent 7,694,475 taken alone or
                                                                  18   in combination.
                                                                  19            14.    The ‘475 Patent is invalid for failing to satisfy the conditions of patentability set forth
                                                                  20   in the Patent Laws of the United States, namely 35 U.S.C. §112, in that asserted independent claim 1,
                                                                  21   as well as dependent claims 2, 5-8, 11-16, and 21, and independent claim 24, as well as dependent
                                                                  22   claims 25, 26, and 28, of the ‘475 Patent are indefinite in that they do not clearly and precisely inform
                                                                  23   persons skilled in the art of the meaning of the term “the two layers of glass are separated by one or
                                                                  24   more of the load transferring means.”
                                                                  25                  COUNT III: VIOLATION OF LANHAM ACT (AGAINST GREENLITE)
                                                                  26            15.    Cross defendant Greenlite is a Canadian Company, offering for sale and selling fire and
                                                                  27    safety rated glazing in several states in America, including, for example, California, Tennessee and
                                                                  28    Illinois. The false comments alleged below were made in connection with the commercial enterprise
                                                                       DEFENDANT O'KEEFE'S, INC. d/b/a SAFTI FIRST'S ANSWER TO FIRST AMENDED COMPLAINT; AND
                                                                       AMENDED COUNTERCLAIM                                                             - 6-

                                                                       {00306405}
                                                                              Case 3:18-cv-06721-JCS Document 56 Filed 05/31/19 Page 7 of 10


                                                                   1    of selling fire and safety rated glazing, including flooring, in promotion of interstate and foreign
                                                                   2    commerce.
                                                                   3            16.   Cross-Complainant Safti is in competition with Greenlite in the fire and safety glazing
                                                                   4    market in the United States. Greenlite and Safti have competed for the same fire and safety glazing
                                                                   5    related jobs, in states including Tennessee, Illinois and California.
                                                                   6            17.   Some jobs referenced in paragraph 16 above have “buy America” provisions, requiring
                                                                   7    that the goods provided be manufactured in America. In an effort to obtain “buy America” jobs, and
                                                                   8    in order to obtain fire rated glazing jobs, in competition with Safti, Greenlite made several
                                                                   9    misrepresentations including:
                                                                  10            •     representing that it was supplying materials manufactured in America;
                                                                  11            •     representing that fire and safety floors could not be obtained from any American
FREELAND COOPER & FOREMAN LLP




                                                                  12                  manufacturer;
                                                                  13            •     representing that it produced “the only exterior fire-rated glass floor/skylight system
                                San Francisco, California 94105
                                 150 Spear Street, Suite 1800




                                                                  14                  available in North America”;
                                                                  15            •     representing that it made “the only exterior glazed system with an insulated Glass
                                                                  16                  assembly for North America”;
                                                                  17            •     representing, without any reasonable basis therefor, that Safti’s fire and safety related
                                                                  18                  flooring violated the patent on Greenlite’s product.
                                                                  19            18.   At the time that it made those representations, Greenlite knew them to be false,
                                                                  20    knowing that: the Liteflam product which it offered for sale was made in Europe; exterior fire-rated
                                                                  21    glass floor/skylight systems, and exterior glazed systems with an insulated Glass assembly, were
                                                                  22    made and sold in California by Safti; and that Safti’s fire and safety rated floor did not violate its
                                                                  23    alleged patent.
                                                                  24            19.   As a result of those misrepresentations, Safti has lost fire and safety glass flooring
                                                                  25    business.
                                                                  26            20.   Through the facts alleged in paragraphs 15-19, above, Greenlite violated the Lanham
                                                                  27    Act, 15 U.S.C.A. § 1125, et seq.
                                                                  28    ///
                                                                       DEFENDANT O'KEEFE'S, INC. d/b/a SAFTI FIRST'S ANSWER TO FIRST AMENDED COMPLAINT; AND
                                                                       AMENDED COUNTERCLAIM                                                             - 7-

                                                                       {00306405}
                                                                              Case 3:18-cv-06721-JCS Document 56 Filed 05/31/19 Page 8 of 10


                                                                   1       COUNT IV: UNFAIR COMPETITION (CALIFORNIA BUSINESS AND PROFESSIONS
                                                                   2                                       CODE SECTION 17200, et. seq)
                                                                   3            21.    Safti incorporates the allegations of paragraphs 1-20 of this Counter Claim as if fully
                                                                   4    set forth herein.
                                                                   5            22.    The conduct alleged in paragraphs 15-18 above was performed for the purpose of
                                                                   6    deceiving purchasers into believing that Greenlite’s product was made in the United States, that there
                                                                   7    was no source in America for fire and safety rated glazing other than Greenlite and that Safti’s
                                                                   8    product violated Greenlite's patent.
                                                                   9            23.    That conduct was unfair, deceptive, fraudulent and unlawful, and therefore constitutes
                                                                  10    unfair competition under California’s Business and Professions Code Section 17,200, and under the
                                                                  11    common law of the State of California
FREELAND COOPER & FOREMAN LLP




                                                                  12            24.    As a result of that misconduct, Safti has lost fire and safety glass flooring business, and
                                                                  13    has been damaged in a sum subject to proof. Moreover, until and unless enjoined from doing so,
                                San Francisco, California 94105
                                 150 Spear Street, Suite 1800




                                                                  14    Greenlite will continue to make the foregoing false, unfair, deceptive, fraudulent and unlawful
                                                                  15    representations.
                                                                  16                                           JURY TRIAL DEMAND
                                                                  17            Pursuant to Federal Rule of Civil Procedure 38(b), Defendant demands a trial by jury as to all
                                                                  18   claims, defenses and other issued so triable in this action.
                                                                  19                                            PRAYER FOR RELIEF
                                                                  20            WHEREFORE, Defendant/Counter-Claimant respectfully requests that the Court, upon final
                                                                  21   hearing of this matter, grant the following relief against Plaintiffs and Counter-Defendants.
                                                                  22            A.     Dismissing Plaintiffs’ Complaint with prejudice;
                                                                  23            B.     Declaring that Plaintiffs are not entitled to any of the relief requested in the Complaint;
                                                                  24            C.     Declaring that no claim of U.S. Patent No. 7,694,475 B2 is infringed or has been
                                                                  25                   infringed by the Defendant;
                                                                  26            D.     Declaring that the claims of U.S. Patent No. 7,694,475 B2 are invalid;
                                                                  27            E.     Awarding to Safti compensatory and all other damages available by law.
                                                                  28            F.     Enjoining Greenlite and its agents from continuing to make the false representations
                                                                       DEFENDANT O'KEEFE'S, INC. d/b/a SAFTI FIRST'S ANSWER TO FIRST AMENDED COMPLAINT; AND
                                                                       AMENDED COUNTERCLAIM                                                             - 8-

                                                                       {00306405}
                                                                              Case 3:18-cv-06721-JCS Document 56 Filed 05/31/19 Page 9 of 10


                                                                   1                 listed in ¶ 17, above.
                                                                   2            G.   Declaring that this is an exceptional case and awarding Defendant/Counter-Claimant its
                                                                   3                 attorneys' fees under 35 U.S.C. § 285;
                                                                   4            H.   Awarding Defendant/Counter-Claimant its costs, expenses, and attorneys' fees incurred
                                                                   5                 in its defense of this action; and
                                                                   6            I.   Awarding the Defendant/Counter-Claimant such other relief as the Court deems just
                                                                   7                 and proper.
                                                                   8                                                      Respectfully submitted,
                                                                   9                                                      FREELAND COOPER & FOREMAN LLP
                                                                                                                          BIELEN &LAMPE
                                                                  10

                                                                  11
FREELAND COOPER & FOREMAN LLP




                                                                  12    Dated: May 31, 2019                               By     Mark I. Schickman___________________
                                                                  13                                                      Attorneys for Defendant
                                San Francisco, California 94105
                                 150 Spear Street, Suite 1800




                                                                                                                          O'Keeffe's, Inc., d/b/a Safti First
                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26
                                                                  27

                                                                  28
                                                                       DEFENDANT O'KEEFE'S, INC. d/b/a SAFTI FIRST'S ANSWER TO FIRST AMENDED COMPLAINT; AND
                                                                       AMENDED COUNTERCLAIM                                                             - 9-

                                                                       {00306405}
                                                                             Case 3:18-cv-06721-JCS Document 56 Filed 05/31/19 Page 10 of 10

                                                                                                          CERTIFICATE OF SERVICE
                                                                   1
                                                                                I hereby certify that on May 31, 2019, I electronically filed the foregoing document with the
                                                                   2
                                                                       United States District Court for the Northern District of California by using the CM/ECF system. I
                                                                   3
                                                                       certify that the following parties or their counsel of record are registered as ECF Filers and that they
                                                                   4
                                                                       will be served by the CM/ECF system:
                                                                   5
                                                                       Guy W. Chambers                                    Donald R. McPhail
                                                                   6   Ellen P. Liu                                       Taft, Stettinius & Hollister LLP
                                                                       Sideman & Bancroft LLP                             111 East Wacker Drive, Suite 2800
                                                                   7   One Embarcadero Center, 22nd Floor                 Chicago, IL 60601
                                                                       San Francisco, CA 94111-3711                       dmcphail@taftlaw.com
                                                                   8   gchambers@sideman.com
                                                                       eliu@sideman.com
                                                                   9
                                                                       Ryan O. White                                      Jaimin H. Shah (pro hac vice)
                                                                  10   Elizabeth Shuster                                  Taft, Stettinius & Hollister LLP
                                                                       Taft, Stettinius & Hollister LLP                   111 E. Upper Wacker Drive, Suite 2800
                                                                  11   One Indiana Square, Suite 3500                     Chicago, IL 60601
                                                                       Indianapolis, Indiana 46204                        jshah@taftlaw.com
FREELAND COOPER & FOREMAN LLP




                                                                  12   rwhite@taftlaw.com
                                                                       eshuster@taftlaw.com                               All Attorneys for Plaintiff
                                                                  13                                                      Ely Holdings Limited
                                San Francisco, California 94105
                                 150 Spear Street, Suite 1800




                                                                  14

                                                                  15                                                   Jennifer J. Ryan___________________________
                                                                                                                    Jennifer J. Ryan
                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26
                                                                  27

                                                                  28
                                                                       DEFENDANT O'KEEFE'S, INC. d/b/a SAFTI FIRST'S ANSWER TO FIRST AMENDED COMPLAINT; AND
                                                                       AMENDED COUNTERCLAIM                                                             - 10 -

                                                                       {00306405}
